Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, encompassed by claims 1 and   3-8 as defined in the Restriction Requirement, in the reply filed on 3/25/2022 is acknowledged. The traversal is on the ground(s) that “Applicant submits that Species A and B have considerable overlapping subject matter, such that the traversal herein should lead to examination of all currently pending claims. In particular, all of the originally filed claims pertain to motion control assembly for a steering column assembly. Therefore, the search would encompass the subject matter of claim 2. Thus, any field of search for one invention would necessarily overlap with the field of search for the other invention. Hence, it would not be a serious burden on the Examiner to examine all of the claims presented in this case. Moreover, restriction in this matter would be contrary to current USPTO policy. More specifically, maintaining a restriction between Species A and B would impede the examination process and further contribute to the overall backlog of applications at the USPTO. Moreover, it is submitted that issuing one patent on the subject matter of all claims, as defined in the outstanding Restriction Requirement, would be more expedient for the United States Patent and Trademark Office, the inventor and the public. Thus, Applicant respectfully requests withdrawal of the Requirement for Restriction”. This is not found persuasive because 1) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and 2) the species or groupings of patentably indistinct species require a different field of search (e.g., employing different search strategies or search queries). For example, the search strategy for Species A (claims 3-5, 7, 8) does not require the search strategy for Species B (claim 2); and the search strategy for Species B (claim 2) does not require the search strategy for Species A (claims 3-5, 7, 8).
The requirement is still deemed proper and is therefore made FINAL.
Claim 2 is hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/25/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 107 (paragraph [0027]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the threaded fastener" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the mechanical fastener" in lines 2, 2-3, AND 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the mechanical fastener" in lines 2, 2-3, AND 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tinnin (U.S. Patent 8,863,609 B2) in view of Higashino (U.S. Patent 7,445,241 B2), both cited by applicant.
Regarding claim 1, Tinnin (Figs. 1-4; at least Abstract & column 1 line 35 – column 4 line 63) discloses an adjustable steering column 20 comprising: 
a rake bracket 22 having a bridge, a first leg 24 extending from the bridge, and a second leg extending from the bridge (claim 11; also see annotated Fig. 2 attached); 
a lower jacket 26 extending within the rake bracket 22, the lower jacket 26 having an axial opening 30 extending along a longitudinal direction of the lower jacket 26, the axial opening 30 extending along a first axis A; 
an upper jacket 28 extending along the first axis A and telescopically received in the axial opening 30 of the lower jacket 26; 
a rake bolt 36 extending through the first leg 24 of the rake bracket 22 and along a second axis B, the second axis B intersecting the upper jacket 28, at least a portion of the rake bolt 36 received within the lower jacket 26; 
a clamping mechanism 46 positioned on the first leg 24 of the rake bracket 22 to apply a clamping force to the upper jacket 28 in a clamped condition to secure the upper jacket 28 against telescoping movement relative to the lower jacket 26; and 
a motion control assembly (see annotated Fig. 2 attached).
But Tinnin does not specifically disclose the motion control assembly extending through the second leg of the rake bracket and operatively coupled to the lower jacket to control relative movement between the rake bracket and the lower jacket in the clamped condition.
Higashino (at least Figs. 1-4) discloses that it is known in the art to provide an adjustable steering column comprising: 
a rake bracket 4, a first leg 4a, and a second leg 4b;
a lower jacket 2 extending within the rake bracket 4, the lower jacket 2 having an axial opening extending along a longitudinal direction of the lower jacket 2, the axial opening extending along a first axis; 
an upper jacket 1 extending along the first axis and telescopically received in the axial opening of the lower jacket 2; 
a rake bolt 8a extending through the first leg 4a of the rake bracket 4 and along a second axis, the second axis intersecting the upper jacket 1; 
a clamping mechanism 10, 11, 6, 6a, 6b positioned on the first leg 4a of the rake bracket 4 to apply a clamping force to the upper jacket 1 in a clamped condition to secure the upper jacket 1 against telescoping movement relative to the lower jacket 2; and 
a motion control assembly 8b extending through the second leg 4b of the rake bracket 4 and operatively coupled to the lower jacket 2 to control relative movement between the rake bracket 4 and the lower jacket 2 in the clamped condition (at least column 4 lines 55-58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the motion control assembly of Tinnin with the motion control assembly of Higashino, in order to achieve the desirable results of effectively retaining the lower jacket and the upper jacket within the rake bracket as well as effectively controlling relative movement between the rake bracket and the lower jacket in the clamped condition.
Regarding claim 6, Tinnin (Figs. 1-4; at least Abstract & column 1 line 35 – column 4 line 63) discloses an adjustable steering column 20 comprising: 
a rake bracket 22 having a first leg 24 and a second leg (claim 11; also see annotated Fig. 2 attached); 
a lower jacket 26 extending within the rake bracket 22; 
an upper jacket 28 extending along the first axis and telescopically received in the lower jacket 26; 
a rake bolt 36 extending through the first leg 24 of the rake bracket, at least a portion of the rake bolt 36 received within the lower jacket 26; 
a clamping mechanism 46 positioned on the first leg 24 of the rake bracket 22 to dispose the upper jacket 28 in a clamped condition to secure the upper jacket 28 against telescoping movement relative to the lower jacket 26; and 
a motion control assembly (see annotated Fig. 2 attached).
But Tinnin does not specifically disclose the motion control assembly comprising a mechanical fastener extending through the second leg of the rake bracket and at least partially through the lower jacket to control relative movement between the rake bracket and the lower jacket in the clamped condition.
Higashino (at least Figs. 1-4) discloses that it is known in the art to provide an adjustable steering column comprising: 
a rake bracket 4 having a first leg 4a and a second leg 4b;
a lower jacket 2 extending within the rake bracket 4; 
an upper jacket 1 extending along the first axis and telescopically received in the lower jacket 2; 
a rake bolt 8a extending through the first leg 4a of the rake bracket 4; 
a clamping mechanism 10, 11, 6, 6a, 6b positioned on the first leg 4a of the rake bracket 4 to dispose the upper jacket 1 in a clamped condition to secure the upper jacket 1 against telescoping movement relative to the lower jacket 2; and 
a motion control assembly 8b comprising a mechanical fastener 8b extending through the second leg 4b of the rake bracket 4 and at least partially through the lower jacket 2 to control relative movement between the rake bracket 4 and the lower jacket 2 in the clamped condition (at least column 4 lines 55-58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the motion control assembly of Tinnin with the motion control assembly of Higashino, in order to achieve the desirable results of effectively retaining the lower jacket and the upper jacket within the rake bracket as well as effectively controlling relative movement between the rake bracket and the lower jacket in the clamped condition.

Allowable Subject Matter
Claims 3-5, 7, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614


/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614

                                                                                                                                                                                                       
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        





                                                                                                                                                                                                    
    PNG
    media_image1.png
    1035
    893
    media_image1.png
    Greyscale